UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7053


VISTON SHYROCK MARTIN,

                Plaintiff – Appellant,

          v.

SERGEANT HATFIELD; T. LOWE, IHO; SERGEANT OWENS; RANDY C.
MATHENA, Warden,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:10-cv-00262-jlk-mfu)


Submitted:   October 19, 2010             Decided:   October 28, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Viston Shyrock Martin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Viston    Shyrock    Martin     appeals    the    district    court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint without

prejudice as frivolous under 28 U.S.C. § 1915A(b)(1) (2006).                        We

have     reviewed       the     record   and    find     no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Martin v. Hatfield, No. 7:10-cv-00262-jlk-mfu (W.D. Va.

July 23, 2010).           We dispense with oral argument because the

facts    and    legal    contentions     are    adequately      presented     in   the

materials      before     the    court   and   argument       would   not    aid   the

decisional process.

                                                                             AFFIRMED




                                          2